 1   CLAYEO C. ARNOLD,
     A PROFESSIONAL LAW CORPORATION
 2   Clayeo C. Arnold, SBN 65070
     Anthony J. Poidmore, SBN 51346
 3   865 Howe Avenue
     Sacramento, CA 95825
 4   Telephone: (916) 777-7777
     Facsimile: (916) 924-1829
 5   Email: apoidmore@justice4you.com
 6   Attorneys for Plaintiffs
 7                              UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   KAYLA FRISELLA, et al.,                 Case No.: 2:16-cv-0586-CKD

11          Plaintiffs,                      [Proposed] ORDER ON STIPULATION
     vs.                                     TO CONTINUE TRIAL AND FINAL PRE-
12                                           TRIAL CONFERENCE DATES
     HARWINDER BISLA, et al.,
13
            Defendants.                      Current Trial Date:    April 8, 2019
14                                           Time:                  9:00 AM
                                             Judge:                 Carolyn K. Delaney
15                                           Crtrm:                 24

16                                           Proposed Trial Date:   September 23, 2019
                                             Time:                  9:00 AM
17                                           Judge:                 Carolyn K. Delaney
                                             Crtrm:                 24
18
19

20

21

22

23

24

25

26
27

28

     [Proposed] ORDER ON STIP. TO CONT. TRIAL & FINAL PRE-TRIAL CONF. DATES
                                           1
 1          The Court, having reviewed the stipulation to continue the trial and final pre-trial

 2   conference dates in this matter, and finding good cause, rules as follows:

 3          The stipulated motion is GRANTED, with the following modification. Final Pre-Trial
 4   Conference and Trial Dates in this matter are continued as set forth below:
 5
                    Final Pretrial Conference:            August 21, 2019 at 10:00 a.m.
 6
                    Trial:                                September 30, 2019 at 9:00 a.m.
 7

 8   IT IS SO ORDERED.

 9

10   Dated: February 26, 2019
11                                                    _____________________________________
                                                      CAROLYN K. DELANEY
12                                                    UNITED STATES MAGISTRATE JUDGE
13

14

15
16

17

18
19

20

21

22

23

24

25

26
27

28

     [Proposed] ORDER ON STIP. TO CONT. TRIAL & FINAL PRE-TRIAL CONF. DATES
                                           2
